             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

PAUL HANBY, et al.                            )
                                              )
                     Plaintiffs,              )
vs.                                           )          NO. CIV-17-1137-HE
                                              )
DODSON TRUCKING, et al.                       )
                                              )
                     Defendants.              )

                                         ORDER

       Plaintiffs Paul and Maureen Hanby brought this action seeking to recover for

injuries they suffered in a motor vehicle accident. They named as defendants Dodson

Trucking and David Dodson. Their complaint asserts negligence claims based on multiple

theories.

       Defendant David Dodson has moved for summary judgment on the basis that

“Dodson Trucking” is not a separate entity and that, as to the claims against him, there is

no evidence of his negligence.

       Summary judgment is warranted “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed.R.Civ.P. 56(a). Material facts are those which “might affect the outcome of the suit

under the governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

dispute is genuine “if the evidence is such that a reasonable jury could return a verdict for

the nonmoving party.” Id. To determine whether this standard is met, the court views the

evidence in the light most favorable to the non-moving party. Estate of Booker v. Gomez,

745 F.3d 405, 411 (10th Cir. 2014). “[T]he plain language of Rule 56(c) mandates entry
of summary judgment . . . against a party who fails to make a showing sufficient to establish

the existence of an element essential to that party’s case, and on which that party will bear

the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).

       Applying this standard to the parties’ submissions, the court concludes defendant’s

motion should be granted as to any claims against “Dodson Trucking” but otherwise

denied.

                                   Factual background

       The general circumstances giving rise to plaintiffs’ claims are undisputed. Plaintiffs

were traveling on their motorcycle on Interstate 40 in western Oklahoma when they

encountered a heavy rainstorm. Defendant Dodson was driving his semitractor-trailer on

the same stretch of Interstate 40. When the rainstorm was encountered, plaintiffs were

traveling with other motorcycle riders in the outer or right hand lane of the highway. Mr.

Dodson’s vehicle was traveling in the same direction, in the same lane, several vehicles

behind the plaintiffs. At some point, Mr. Dodson shifted to the center, passing lane and

passed the plaintiffs. During that time, plaintiffs’ motorcycle and the trailer collided,

throwing plaintiffs onto the road and causing the motorcycle to become attached to the

trailer. Mr. Dodson did not immediately notice the attached motorcycle, but eventually did

and stopped his vehicle. The plaintiffs suffered multiple injuries from the collision but

fortunately survived.

                                         Analysis

       Mr. Dodson seeks summary judgment as to all claims.



                                             2
       As to the claims against “Dodson Trucking,” Mr. Dodson seeks judgment on the

basis that “Dodson Trucking” is only a business name for him, a sole proprietor, and there

is no other or separate entity of “Dodson Trucking.” Plaintiffs do not controvert any of the

evidence as to the status of Dodson Trucking, but instead make a somewhat convoluted

argument that the claims against Dodson Trucking can’t be formally resolved now because

Dodson Trucking hasn’t moved for summary judgment. Given the undisputed fact that

Dodson Trucking does not even exist as a separate entity, there is no need to wait for a

separate motion from the non-existent entity. In any event, as there is no dispute as to the

non-existence of “Dodson Trucking” as a legal entity, all claims nominally against it will

be dismissed.

       Mr. Dodson also seeks summary judgment as to the negligence claim against him.

He contends there is no evidence which would support a non-speculative inference of his

negligence. The court concludes otherwise. While there is apparently no eyewitness who

can explain exactly how the accident occurred, there is evidence that the back of Mr.

Dodson’s trailer at some point swung into the right-hand lane plaintiffs occupied. There is

evidence which would support inferences that Mr. Dobson was driving aggressively, was

initially following too close given the conditions, and that his attempt to pass was

unreasonable in light of the weather conditions. There is also evidence via the investigating

highway patrolman that Mr. Dodson told him it was “possible” that his trailer had swung

into the plaintiffs’ lane. Viewing this evidence in the light most favorable to plaintiffs, the




                                              3
evidence is sufficient to create a dispute of material fact which precludes summary

judgment on the negligence claim. 1

       Mr. Dodson also seeks summary judgment as to plaintiffs’ request for punitive

damages even if the court declines to grant summary judgment as to the negligence claim

itself. That poses a considerably closer question.

       As defendant correctly notes, a request for punitive damages is not a separate

“claim” but it is subject to a different standard of proof. Under Oklahoma law, which all

parties concede governs the question, a plaintiff must establish a basis for punitive damages

by showing at least reckless disregard for the rights of others and must do so by “clear and

convincing evidence.” 23 Okla. Stat. § 9.1(A)-(C). The “clear and convincing” standard

requires plaintiffs to produce a more compelling quantum of proof to create a justiciable

issue as to punitive damages, and it is less than obvious that they have done so here.        Even

plaintiffs’ own evidence indicates that Mr. Dobson passed the motorcycles while moving

relatively slowly; he was apparently moving only a few miles per hour faster than the

motorcycles and was traveling well under the usual speed limit.                 He did not stop

immediately, but there is no apparent reason to disbelieve his explanation that he didn’t

immediately know of the collision with the motorcycle, given the relatively minor impact

of the collision (to the trailer, not the motorcycle), the impact of the weather conditions on




       1
        In light of this conclusion, it is unnecessary to resolve whether plaintiffs’ theories based
on negligence per se might also be a basis for avoiding summary judgment. The court notes,
however, that none of the laws or regulations upon which plaintiffs rely appear to involve any
standard or issue that differs from the basic question presented by the simple negligence claim.

                                                 4
visibility, and the surrounding circumstances. However, the evidence of the severity of the

weather conditions also potentially supports an inference that any effort to pass was

unreasonable under the circumstances, a view apparently held, emphatically, by one of the

organizers of the motorcycle trip. In any event, the court concludes for present purposes,

drawing all inferences in favor of the plaintiffs, that the evidence is sufficient — barely —

to avoid summary judgment as to the punitive damages request. 2

                                          Conclusion

       For the above reasons, defendants’ motion for summary judgment [Doc. #28] is

GRANTED IN PART AND DENIED IN PART. The motion is GRANTED to the

extent of dismissing all claims against “Dodson Trucking.” The motion is otherwise

DENIED.

       IT IS SO ORDERED.

       Dated this 8th day of March, 2019.




       2
           This determination does not preclude a Rule 50 motion directed to the issue at the close
of trial, if otherwise warranted.
                                                5
